Citation Nr: 0434427	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for paracervical 
(neck) strain, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for post traumatic 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
April 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
veteran has recently relocated and the Cheyenne, Wyoming RO 
currently has jurisdiction of claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the increased evaluation claims 
currently on appeal, to include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, requiring the VA 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Rather, the letters sent to the veteran appear to be standard 
form letters, and in the most recent case addressed the issue 
of evidence needed to establish service connection.  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans et. al v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Based on these decisions, the Board cannot rectify 
this problem.

Additionally, it appears that there are other reasons for 
remanding the case.  During his travel board hearing in May 
2004 the veteran testified that he was scheduled for a 
Compensation and Pension (C&P) examination on May 19.  The 
Board can find no copy of the examination report in the 
veteran's claims file, and can find no evidence of the 
veteran's attempt to submit such a report.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain this report and any other VA treatment 
records as they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claims.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  Of particular interest would 
be pertinent C&P examination report, 
dated on or around May 19, referred to in 
his May 2004 testimony.  In any case, the 
RO should document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Upon review of the newly submitted 
evidence, the RO should determine whether 
VA medical examinations should be 
afforded the veteran for any of the 
service-connected disabilities at issue.  
If necessary, those examinations should 
be scheduled, the veteran properly 
informed of the appointments, and the 
examinations performed, with the claims 
folder made available to the examiners 
prior to adjudication of the claim.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
an appropriate supplemental statement of 
the case and allow him a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




